Name: Commission Regulation (EEC) No 175/86 of 28 January 1986 fixing the import levies on compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 1 . 86 Official Journal of the European Communities No L 22/ 11 COMMISSION REGULATION (EEC) No 175/86 of 28 January 1986 fixing the import levies on compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) (No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 14 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas the rules to be applied in calculating the variable component of the import levy on compound feedingstuffs are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 ; whereas Article 4 of Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs (3), as amended by Regulation (EEC) No 2560/77 (4), provides that the incidence on the prime costs of these feeding ­ stuffs of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable during the first 25 days of the month preceding that month of importation to the quantities of basic products considered to have been used in the manu ­ facture of such compound feedingstuffs, this average being adjusted on the basis of the threshold price for the basic products in question ruling during the month of importation ; of the fixed component of the levy is laid down in Article 6 of Regulation (EEC) No 2743/75 ; Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States and of the overseas countries and territories, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 12 of Council Regula ­ tion (EEC) No 486/85 of 26 February 1985 on the arran ­ gements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the 'overseas countries and territories' (*), as amended by Regulation (EEC) No 2903/85 Q ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85 (8),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff, Whereas the 1985/86 marketing year for cereals other than durum wheat begins on 1 August 1985 ; whereas the Council has not, to date, adopted prices for these products for the 1985/86 marketing year ; whereas the Commis ­ sion, in compliance with the tasks entrusted to it by the Treaty, is obliged to adopt the precautionary measures essential to ensure continuity of operation of the common agricultural policy in the cereals sector ; Whereas, in order to ensure continuity of operation of the import arrangements for cereals, the prices set in Article 2 of Regulation (EEC) No 21 24/85 (^ should be used for calculation of the levies on processed products ; whereas these prices will be adjusted, beginning on 1 September 1985, by amounts equal to the monthly increases fixed by Regulation (EEC) No 1020/84 ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Regulation (EEC) No 2743/75 shall be as set out in the Annex hereto . Whereas the levy thus determined, increased by the fixed component, is valid for one month ; whereas the amount Article 2 This Regulation shall enter into force on 1 February 1986. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 362, 31 . 12 .' 1985, p. 8 . (3) OJ No L 281 , 1 . 11 . 1975, p. 60 . (4) OJ No L 303, 28 . 11 . 1977, p. 1 . O OJ No L 198 , 30 . 7 . 1985, p. 31 . (6) OJ No L 61 , 1 . 3 . 1985, p . 4 . O OJ No L 279 , 19 . 10 . 1985, p . 5 . 8) OJ No L 164, 24 . 6 . 1985, p . 1 . No L 22/12 Official Journal of the European Communities 29 . 1 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 January 1986. For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 28 January 1986 fixing the import levies on compound feedingstuffs (ECU/ tonne) Levies CCT heading No Nomenclature in simplified wording Third countries (other than ACP and OCT) ACP and OCT Preparations of a kind used in animal feeding, covered by Regulation (EEC) No 968/68 , containing starch, glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II , or milk products (falling within heading Nos 04.01 , 04.02, 04.03 and 04.04, and subheadings 17.02 A and 21.07 F I) containing starch, glucose or glucose syrup : Containing no starch or containing 10 % or less by weight of starch : 23.07 B I a) 1  Containing no milk products or containing less than 10 % by weight of such products 29,15 18,27 23.07 B I a) 2  Containing 10 % or more but less than 50 % by weight of milk products Containing more than 1 0 % but not more than 30 % by weight of starch : 786,63 775,75 23.07 B I b) 1  Containing no milk products or containing less than 10 % by weight of such products 67,98 57,10 23.07 B I b) 2  Containing 10 % or more but less than 50 % by weight of milk products Containing more than 30 % by weight of starch : 825,46 814,58 23.07 B I c) 1  Containing no milk products or containing less than 10 % by weight of such products 125,08 114,20 23.07 B I c) 2  Containing 10 % or more but less than 50 % by weight of milk products 882,56 871,68